Citation Nr: 0600048	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private dental expenses for treatment rendered on September 
26, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1947.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision by 
the Department of Veterans Affairs (VA) Medical Center in 
Sioux Falls, South Dakota, which is the agency of original 
jurisdiction (AOJ) in this matter.  The case was remanded by 
the Board for additional development in December 2004, and 
again in May 2005.


FINDINGS OF FACT

1.  The veteran is service connected for dental treatment 
purposes for teeth numbered 7, 8, 9, and 10.  Service 
connection is not in effect for any other disability, 
including a compensable dental disability.

2.  The veteran received treatment from H. C. Peterson, Jr., 
D.D.S., on September 26, 2002, to replace a partial bridge.

3.  VA payment or reimbursement of the costs of this dental 
care was not authorized in advance.

4.  The record contains no indication that the private dental 
expenses in question were incurred during a medical emergency 
and when VA or other Government facilities were not feasibly 
available.

5.  The veteran had coverage under a health-plan contract 
(Delta Dental Insurance) at the time he received dental 
treatment on September 26, 2002.



CONCLUSION OF LAW

The criteria for reimbursement for unauthorized dental 
expenses incurred on September 26, 2002, have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-.1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The record reflects that the veteran and his representative 
were provided with a copy of the February 2004 decision and 
the June 2004 statement of the case.  By way of these 
documents, the veteran was informed of the requirements for 
reimbursement or payment of medical expenses.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claim, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By a letter dated in June 2004, the RO advised the veteran of 
the criteria for establishing his claim, the types of 
evidence necessary to prove his claim, the information 
necessary for VA to assist him in developing his claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that the RO would make reasonable 
efforts to obtain relevant evidence such as private medical 
records, employment records, or records from state or local 
government agencies.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the contents of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  In this case, the only evidence 
necessary to decide the claim revolves around what transpired 
on September 26, 2002.  This involves the medical records 
from that date and the medical opinions from the veteran's 
private treating dentist and the VA Chief of Dental Services 
at the Sioux Falls VA Dental Clinic, which are of record.  
Evidence which is necessary to decide the case is thus 
already of record, and as explained below the outcome of the 
case is mandated by the relevant law and regulations.  
Therefore, no amount of additional evidentiary development 
would change the outcome of the case.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted on.  The Board finds that 
the RO has complied with the duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

B.  Factual Background

The veteran is service connected for dental treatment 
purposes for teeth numbered 7, 8, 9, and 10.  Service 
connection is not in effect for any other disability, 
including a compensable dental disability.  The veteran 
received treatment from H. C. Peterson, Jr., D.D.S., on 
September 26, 2002, to replace a partial bridge.

Private dental billing records from Dr. Peterson dated 
September 26, 2002 indicate the procedure and tooth numbers 
(6-11) involved in the bridge.  

In February 2004 the veteran's claim was reviewed.  It was 
noted that his dental treatment were not requested or 
authorized in advance by VA, and that VA was not contacted 
within 15 days of the date of such services in the case of 
emergency circumstances.  According to the June 2004, 
statement of the case, the claim for payment of dental 
expenses was denied on the basis that the veteran did not 
have prior authorization for the dental services, the dental 
treatment was not determined to be a medical emergency, and 
VA facilities in Sioux Falls, South Dakota, were available.  

In his July 2004 substantive appeal the veteran indicated 
that his dental insurance, Delta Dental Insurance, paid a 
portion of the claim, and that he was seeking reimbursement 
for the remaining balance.  

In December 2004 the Chief of Dental Services opined that the 
replacement of the veteran's dental bridge did not constitute 
a medical emergency.  

In April 2005, the veteran's private dentist, Dr. Peterson, 
indicated that the veteran presented on September 16, 2002, 
with a loose six-tooth bridge (#s 6-11).  The bridge could 
not be repaired nor re-cemented.  The dentist then prepared 
the teeth for a new bridge and inserted a temporary bridge.  
He stated that the veteran was unable to eat with the 
original broken bridge, and therefore the treatment was an 
emergency situation.  

In subsequent opinions in 2005, the Chief of Sioux Falls VA 
Dental Service noted that the treatment provided to the 
veteran did not meet the statutory definition of a medical 
emergency under 38 C.F.R. § 17.120.  The VA dentist indicated 
that there

was no question that the veteran's bridge needed repair, but 
that the treatment could have been provided at the Sioux 
Falls Dental Clinic, or the veteran could have contacted the 
VA Dental Clinic to request authorization for emergency 
treatment.  

It was determined that the only portion of this treatment 
that could possibly be considered to be emergent was the 
removal of the damaged bridge, and that the remainder of the 
repair could certainly have been scheduled at the Sioux Falls 
VA Dental Clinic.  Review of the treatment records indicated 
that the bridge was removed on September 16, 2002, with 
additional treatment on September 18, 20, and 26.  The 
records indicated that no charges were incurred for treatment 
provided prior to September 26, 2002.  It was further noted 
that 38 C.F.R. § 17.121 limits approval of payment for 
previously unauthorized medical expenses only to the point 
where the medical emergency ended.  The VA dentist concluded 
that in this case, if a medical emergency existed at all, it 
certainly ended when the damaged bridge was removed.  

As for the issue of the capability of the Sioux Falls VA 
Dental Clinic to provide treatment due to a medical condition 
affecting a staff dentist, it was noted that there was always 
at least one dentist on staff during the pertinent time 
period.  It was thus determined that the Sioux Falls VA 
Dental Clinic was available and adequately staffed to provide 
the required treatment.


C.  Analysis

It is neither alleged, nor suggested by the record, that the 
veteran had any prior authorization from VA to receive the 
dental care he was provided on September 26, 2002.

Generally speaking, in order to be entitled to payment or 
reimbursement of dental expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:


(a) The care and services rendered were 
either:

(1) for an adjudicated service- 
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one is lacking, the benefit sought may not be granted.  
See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

A review of the record indicates that the veteran does not 
satisfy all of the criteria as set forth above.  First, the 
record contains no indication that the dental treatment the 
veteran received on September 26, 2002, was for a medical 
emergency such that a VA facility was not feasibly available.  
See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining 
a medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action).  The VA Chief of Dental Services has opined that the 
only portion of the veteran's dental treatment that could 
possibly be considered to be emergent was the removal of the 
damaged bridge.  Review of the treatment records indicates 
the bridge was removed on September 16, 2002, with additional 
treatment on September 18, 20, and 26, which could certainly 
have been scheduled at the Sioux Falls VA Dental Clinic.  

Further, the veteran is not rated as permanently and totally 
disabled, and was not participating in a rehabilitation 
program at the time of his care on September 26, 2002.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
dental treatment provided on September 26, 2002, must be 
denied under these provisions.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2005).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2005).

However, having reviewed the complete record, the Board 
concludes that the care rendered to the veteran on September 
26, 2002, was not rendered for "emergency treatment" as 
defined by applicable law.  For example, the unauthorized 
treatment in question was not provided in an emergency room 
setting or other similar facility.  Rather, as noted above, 
the record reflects that in this case, if a medical emergency 
existed at all, it certainly ended when the damaged bridge 
was removed on September 16, 2002.  Moreover, it was the 
opinion of the Chief of Dental Services at the Sioux Falls VA 
Dental Clinic that VA facilities were available for the 
veteran's care on September 26, 2002.  In addition, the 
veteran has indicated that Delta Dental Insurance paid part 
of his bills from Dr. Peterson.  Therefore, the preponderance 
of the evidence is against finding that the requirements for 
emergency services were met under 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002.  

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
dental services, either on the basis of eligibility under 
38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or 
reimbursement of those services is not warranted.  The Board 
lacks authority to award medical care benefits except as 
authorized by statute and regulations.  [W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994). For these 
reasons, the Board finds that the veteran's claim is without 
legal merit.




ORDER

Entitlement to payment or reimbursement of unauthorized 
private dental expenses incurred on September 26, 2002, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


